 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT coercively interrogate employees concerning their member-ship in and activities on behalf of Truck Drivers and Helpers Local Union No.728, or any other labor organization.WE WILL NOT threaten our employees that the plant will close should theyengage inactivities on behalf of labor organization.WE WILL NOT warn our employees that they cannot discuss union mattersor solicit on behalf of a labor organization at any time on the Company'sproperty.WE WILL NOT discharge or otherwise discriminate against employees becauseof their membership in or activity on behalf of Truck Drivers and HelpersLocal Union No. 728, or any other labor organization.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights of self-organization, to form,join, orassistTruck Drivers and Helpers Local No. 728, or any other organization, tobargain collectively through representatives of their Own choosing, and toengage in concerted activities for the purpose of collective-bargaining or othermutual aid or protection, or to refrain from any and all such activities.WE WILL offer James H. Lyons immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and will make him whole for any loss he mayhave suffered by reason of the discrimination against him.All our employees are free to become or remain, or to refrain from becomingor remaining, members of the above-named or any other labor organization.GREAT DANE TRAILERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify James H. Lyons if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act,as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-SeventhBuilding,50 Seventh Street NE., Atlanta, Georgia 30323,Telephone 526-5741.Lathers Local Union No. 252, AFL-CIO;and ElectricWorkersLocal Union No. 477, AFL-CIO (I. C. Minium)andInterstateEmployers Association; and I. C. MiniumElectricalWorkers Local Union No. 477, AFL-CIOandElectricAir Conditioning Company.Cases 31-CC-11 (formerly Case21-CC-826) and 12 (formerly Case 21-CC-836). June 16, 1966DECISION AND ORDEROn December 15, 1965, Trial Examiner Howard Myers issued hisDecision in the above-entitled proceeding,finding that Respondentshad engagedin and wereengagingin certain unfair labor practices159 NLRB No. 42. LATHERS LOCAL UNION NO. 252, AFL-CIO551within the meaning of the National Labor Relations Act, asamended, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondents filed exceptionsto the Trial Examiner's Decision and a supporting brief.The Gen-eral Counsel filed cross-exceptions and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptions,cross-exceptions and briefs, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.The Trial Examiner found that Respondents Lathers Local 252and IBEW Local 477 by their separate conduct had independentlyviolated Section 8(b) (4) (i) (B) and that as both Unions had actedpursuant to a joint venture with Carpenters Local 944, they werealso responsible for the Section 8(b) (4) (i), (ii) (A) and (B) viola-tions of the Act by the Carpenters.We find it unnecessary to decide whether both Respondents areresponsible for the conduct of Carpenters.Here, both Respondentsengaged in (i) and (ii) conduct.'The question concerns the objectof their conduct.Since neither Respondent had any independentobjective of its own in engaging in such conduct, both plainly werecooperating with, furthering the objectives of, the Carpenters.Asset forth more fully in the Trial Examiner's Decision, the objectivesof Carpenters Local 944 were (1) to require I. C. Minium to enterinto a contract containing various clauses which the Board foundunlawful inQuality Builders Inc. (Los Angeles BuildingcCCon-struction Trades Council),153 NLRB 383; (2) to force I. C. Miniumto cease doing business with subcontractor Fredricksen; and (3) toforce other subcontractors not to do business with I. C. Minium inorder to compel I. C. Minium to cease doing business with Fredrick-sen.Consequently, we find that Respondents Lathers Local 252 andIBEW Local 477 had the same objectives as Carpenters Local 944' Like the Trial Examiner, we find that the conduct of Lathers Local 252, through itsbusinessagent, Bill Hahs, in ordering an apprentice lather to leave the job, and theconduct of IBEW Local 477, through its business agent, Phillip Dowse, in inducing elec-tricians to leave the San Bernardino job, was proscribed by Section 8(b) (4) (1) of theAct.Moreover, since both Respondents by their conduct effectively induced a workstoppage against neutral employers, their conduct necessarily had the effect of restrainingand coercing neutral employers within the meaning of clause (ii) of Section 8(b)(4) ofthe Act.Baughan Plumbing and Heating Company, Incorporated (Local 370, Plumbers),157 NLRB 20. Additionally, we find merit in the General Counsel's exception to thefailure of the Trial Examiner to find violative of Section 8(b) (4) (ii) the conduct ofIBEW Local 477 in informing a neutral subcontractor that its employees who were mem-bers of the IBEW would be fined if they crossed the picket lines established by theCarpenters.Interstate Employers Association (Carpenters Local Union No.944), 159NLRB 563, issued the same day as the instant case. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that they, on the basis of their separate conduct, violated Sec-tion 8(b) (4) (i), (ii) (A) and (B) of the Act.[The Board adopted the Trial Examiner's Recommended Order.]MEMBER BROWN took no part in the above Decision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with the General Counsel,Lathers Local Union No. 252,AFL-CIO (herein called Local 252), ElectricalWorkers LocalUnion No. 477,AFL-CIO (herein calledLocal 477), and I.C.Minium(herein calledMinium)represented by counsel,was heard before Trial Examiner Howard Myers at LosAngeles, California,on a consolidated amended complaint of the General Counselof the NationalLaborRelations Board(herein called the General Counsel l andthe Board),dated April 16, 1965,2 and Respondent's answer to the consolidatedamended complaint .3The consolidated amended complaint,based upon a chargeand two amended charges(Case 21-CC-826),jointly filed on December22, 1964,January 27,and February24, 1965,respectively,by Interstate Employees Asso-ciation(herein called Interstate)and I.C.Minium(herein calledMinium) andupon an additional charge in Case 21-CC-836 whichwas duly filed on Febru-ary 26, 1955,by Minium,alleged in substancethat Local 252 andLocal477 eachviolated Section 8(b)(4)(i), (ii)(A) and (B) of the NationalLaborRelations Act,as amended,from time to time, hereincalled the Act.Upon the entire record in the case4and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTI.THEBUSINESSOPERATIONS OF THE EMPLOYER INVOLVEDI.C.Minium is a licensed general building construction contractor operating inthe San Bernardino, California, area.During the 12-month period immediatelypreceding the issuance of the consolidated amended complaint herein, Minium,in the course and conduct of his business purchased goods worth in excess of$50,000 from points located outside the State of California.Upon the foregoing facts, I find, in line with established Board authority thatMinium is engaged in, and during all times material was engaged in, a businessaffecting commerce within the meaning of Section 2(6) and (7) of the Act andthat his operations meet the standards fixed by the Board for the assertion ofjurisdiction.II.THE LABORORGANIZATIONS INVOLVEDLocal 252 and Local 477 arelabor organizations admitting to membershipemployeesofMinium.i This term specifically includes counsel for the General Counsel appearing at the hearingaOn the same day, April S6, 1965, the then acting Regional Director for Region 21,who for and on behalf of the General Counsel, issued the consolidated complaint, alsoissued an order, by virtue of Sections 102 17 and 102 33 of the Board's Rules and Regu-lations, Series 8, as amended, consolidating for the purpose of hearing, Cases 21-CC-826and 836.The complaint dated February 25, 1965, issued in Case 21-CC-826, was amendedby the aforesaid order of consolidation In accordance with the allegations of the con-solidated complaint.Respondent's answer to the complaint in Case 21-CC-826 was dulyfiled on March 2, 19658Respondent's answer to the consolidated complaint, which denies the commission ofthe unfair labor practices alleged, was served upon the parties at the opening of the hearing.dPursuant to a written stipulation which was received in evidence without objection,the record in the injunction proceeding, in Civil Case 65-162 H.W.Ralph E Kennedy,etcv.CarpentersLocalNo.944, etc, Lathers Local Union No. 252, and ElectricalWorkers Local Union No.477, now pending in the United States District Court for theSouthern District of California-Central Division, was Introduced and received in evidenceand said record was made part of the record In the instant proceedingAfter the close of the hearing the General Counsel and Respondents' counsel each fileda briefSaid briefs have been carefully considered. LATHERS LOCAL UNION NO. 252, AFL-CIO553III.THE UNFAIR LABOR PRACTICESA. PrefatorystatementThe questions to be here resolved are:1.Whether Carpenters Local Union 944 (herein called Carpenters)and Dis-trictCouncil of Carpenters of San Bernardino and Riverside Counties(hereincalled the Council)engaged in picketing for the purpose of forcing or requiringMinium to enter into a contract prohibited by Section 8(e) of the Act and tocause neutral employers engaged in business with Minium to cease doing businesswith Minium.2.WhetherLocal252, in furtherance and support of the above referred toobjects of the Carpenters and the Council,in violation of Section 8(b)(4)(i)(B)of the Act, induced or encouraged an employee of a neutral employer to refuseto perform services for his employer.3.Whether Local 252 should be held responsible for the alleged unlawful con-duct of the Carpenters and the Council,and therefore be held to have violatedSection 8(b)(4)(i), (ii)(A)and (B).4.Whether Local477, in furtherance and support of the above alleged unlaw-fulCarpenters'and the Council'sobjectives,in violation of Section 8 (b) (4) (r)and (u) (B) of the Act,threatened and coerced neutral employers and induced andencouraged employees of neutral employers.5.Whether Local477 shouldbe held responsible for the above alleged unlaw-ful conduct of the Carpenters and the Council and therefore be held to have vio-lated Section 8(b)(4)(1), (ii)(A) and (B).During all times material Minium was engaged-as a general contractor-inthe construction of an office building on D Street, located in San Bernardino, Cali-fornia(herein referred to as the D Street job), and in the construction of a shop-ping center located in Rialto, California(herein referred to as the Rialto job).The plastering and lathing subcontractor on the D Street job was Sam Finley(herein called Finley),the heating and electrical subcontractor was Electric AirConditioning Company(herein calledElectric Air),the carpenter subcontractor wasFredricksen and Shaeffer(herein called Fredricksen),themasonry subcontractorwas Chester McCabe(herein calledMcCabe),and the roofing subcontractor wasE. J. Jure(herein called Jure).All of the aforesaid subcontractors,except Fred-ricksen,are, and during all times material were, signatories to labor agreementswith appropriateAFL-CIO buildingtrades unions.The evidence with respect to Local 252 is found solely in the Federal courtproceedings(Kennedy v.Carpenters,etc., et al.,CivilCase 6565-162 H.W.).Theevidence with respect to Local 252 centers around two specific activities;viz,actualpicketingby Local252 and purported unlawful inducements and encourgement ofan employee.The evidence with respecttoLocal477 stems from telephone calls betweenCharles Geyer, an officialof Local477, and Irving Kuechler, an official of ElectricAir wherein the former advised the latter that if the Electric Air electricians, whowere Local 477 members, crossed the picket line established by the Council atthe D Street job, said Electric Air employees would be finedby Local 477.B. The pertinent facts 5On or about December 16, 1964, Vern Rippetoe,the Council'sexecutive secre-tary and former business agent of Carpenters Local 944(herein called Carpenters),6In the light of my observation of the conduct and deportment at the healing of allthe persons who testified in the instant proceeding,and alter a very careful scrutiny ofthe entire record, all of which has been carefully read and parts of which have beenreread and rechecked several times, and being mindful of the contentions of the partieswith respect to the credibility problems here involved,of the fact that in many instancestestimony was given regarding events which took place months prior to the opening of thehearing,and of the fact that very strong feelings have been generated by the circumstancesof this case,coupled with the fact that it would unnecessarily protract this Decision tosummarize all the testimony or to spell out fully the confusion and inconsistencies therein,the following is a composite picture of all the factual issues involved and the conclusionsbased thereon.The parties may be assured that in reaching all resolutions,findings, andconclusions herein,the record as a whole has been carefully considered , relevant caseshave been studied ; and each contention advanced has been weighed, even though riotspecifically discussed 554DECISIONSOF NATIONALLABOR RELATIONS BOARDaccompanied by Westmoreland, a business agent of the Cement Finishers Union,visited the D Street job.There, Rippetoe queried Ralph Fredricksen of the firmof Fredricksen and Schaeffer, the D Street job carpenters subcontractor, about hisunion status.6After concluding his conversation with Fredricksen, Rippetoe, stillaccompanied by Westmoreland, went to where Minium was standing at the job-site,and asked Minium for the names of his subcontractors, which Minium sup-plied.Rippetoe, during his 10 or 15 minutes conversation with Minium, askedthe latter to sign the then existing Carpenters' agreement.Minium refused to signthe contract, stating that he "was in it once and he felt he was doing better thisway."Rippetoe then asked Minium to sign the Building Trades Agreement thenin effect, adding that "the other trades were getting concerned because [Minium]was hiring nonunion subcontractors." 7The day following the above referred to Fredricksen-Rippetoe conversation,Rippetoe telephoned James R. Farris, the Carpenters' business agent, to ask whetherhe" knew, that "Fredricksen is on the job"; when Farris replied in the affirmative,adding, "But they are members no more," Rippetoe said, "You better check yourbooks"; and after doing as Rippetoe had suggested, Farris informed Rippetoe that"They had been suspended for non-payment of dues."Later that day, Rippetoe and Farris held "a policyconference,"and "decidedthat with the conditions on the job and the attitude [sic] of the job, that we wouldadvertise to the general public that it was not up to standards that prevailed injobs in the area."Without making any examination or investigation, except that he had ascertainedthat neither Minium nor Fredricksen's firm had not made any contribution to theCarpenters' pension plan or to the Carpenters' vacation, health and welfare fundin accordance with the terms of the Carpenters' then existing area collective-bargaining agreement, Rippetoe authorized the placing of pickets at the D Streetjob, even though, as Rippetoe testified in the Federal court injunction proceedingthat job was picketed "because [Rippetoe] found out that Fredricksen was not amember of [Carpenters] nor had a contract with the [Carpenters]."On December 18, a picket line was established at the D Street job,8 because, toquote from the testimony Rippetoe gave in the Federal court injunction proceeding,"I found out he was not a member of the Union and there was no contribution beingpaid" by him or on his behalf.The legend appearing on the signs the picketscarried read:Carpentry Employees of I. C. Minium Work UnderSubstandard Conditions and Substandard Wages,Carpenters Local No. 944; District Council ofCarpenters, San Bernardino and Riverside Counties.On December 18, Fredricksen and his partner left the jobsite without finishingthe job for which they had contracted.On the day the pickets arrived, the employees of McCabe, the masonry sub-contractor, left the job and Minium had to hire some men to complete the masonrywork.ElectricAir's employees also left the job the day the pickets arrived andMinium had to hire some men to do some "rough electrical" work.On December 21, Minimum telephoned Rippetoe and requested that the picketsbe removed.Rippetoe refused to do so adding, "They were informational walk-ers, and they were not pickets."Rippetoe then asked Minium to sign the Carpen-ters' agreement or the Building Trades Agreement.Minium replied that he did notwant to sign any labor agreement because he did not have any constructionemployees.On or about December 23, Minium telephoned Rippetoe and, afterdiscussing"about ways of removing the pickets," requested copies of the Carpenters' agree-ment and the Building Trades Agreement.At Rippetoe's direction, Brooks, Rippetoe's assistant, delivered to Minium copiesof the two requested agreements.At the time of the presentation of the afore-6The firm of Fredricksen and Schaeffer has no employeesRalph Fredricksen and hispartner Schaeffer perform all the work.Fredricksen dropped his membership in theCarpenters Union in 19627At that time,Minium had no carpenters in his employ.In fact, Minium,at all timesmaterial had no construction employees at all.8After the picketing had commenced, Rippetoe notified all the craft unions affiliatedwith the Council that the D Street job was being picketed. LATHERS LOCAL UNION NO. 252, AFL-C10555mentioned documents, the following transpired,accordingtoMinium's uncontra-dicted and credited testimony:When he (Brooks) came he asked me if I was going to sign the documents atthat time, and he got the documents out and handed them to me, and I lookedat them, and I said, "I would like to have time to read them before I signthem."At that time he said, "Well, if you are not going to sign them nowwe will have to mark these sample copies," and he wrote it on there in hishandwriting, "Sample copies," and gave them to me.Minium further testified, without contradiction,and Ifind, that on this occasionBrooks told him that if he signed the agreements the pickets would be removed.On January 6, 1965, Carpenters extended its picketing to Minium's Rialto job,because as Rippetoe testified, there was "a new building going up under the sameconditions that was prevailing on the D Street job." 9The pickets at the Rialto jobcarried signs, which bore the same legend as those displayed at the D Street job.10Ortega's employees started working on the Rialto job on January 3.On January 6, four of Oitega's six employees walked off the job when theCarpenters' pickets appeared at the jobsite and the concrete supplier with whomOrtega did business could not make deliveries because the supplier's truckdriversrespected the Carpenters' picket line.Ortega and Minium then contacted otherconcrete suppliers but they too refused to accept any orders because they had beeninformed of the Carpenters' picket line.On or about January 28, with the aid of some 100 men supplied by an employers'association,Ortega, despite the fact that about 30 persons were then picketing theRialto job, was able to pour sufficient concrete to complete his end of the Rialtocement contract."C. The picketingactivitiesof Local 252Tommy Miner, a Local 252 member and an employee of Finley, the plasteringand lathing subcontractor on the D Street job, testified, and I find, that he wasworking on the D Street job on December 18; that on that day, shortly after he hadstarted to work, he noticed the job was being picketed; that shortly thereafter BillHahs, the business agent of his union, came to where he was working and told himto pack up his "tools and take off at noon"; 12 that he continued to work until noon;at noon he picked up his tools and left the jobsite, even though there was work forhim todo; that he telephoned Hahs at his home that evening and asked if theMinium dispute had been settled and, if so, could he return to the job; that Hahsreplied in the negative; that either in the aforesaid telephone conversation or in aconversation he had with Hahs the following evening, he asked Hahs whether theD Street picket line "was a recognized picket line"; and that Hahs replied, "Somewe recognize and some we don't, but this one we recognize."Miner further testified, and I find, that on December 24, he visited the D Streetjob and saw no pickets there, that he thereupon telephoned Hahs and told him thatthere were no pickets at the jobsite and then asked Hahs if the dispute had beenOn or about February 25, during the pendency of the Federal court injunction pro-ceedings,the legend displayed at the D Stieet and Rialto jobs appearing on the picketsigns were changed to read* "We Protest Management ViolenceCarpenters Local 944.District Council of Carpenters,San Bernardino Counties."Rippetoe made the change,with the Carpenters' counsel assistance, after a carpenter working at either the D Streetjob or the Rialto job had been hurt and had to be hospitalized.10Rippetoe testified,and I find, that he,personally,made no investigation regarding theconditions which existed at the Rialto job prior to the establishment of the picket line,that he replied solely on what information Farris had given him about the conditions whenhe, on behalf of the Council,authorized the extension of the picketing to the Rialto job;and that Farris had reported,when Farris requested permission to extend the picketingto the Rialto job that he had "found two or three members of his working on the founda-tion forms . . . working for the person that wasn't paying in contributions."The personreferred to by Rlppetoe was Martin Ortega, the Rialto job cement subcontractor whocommenced working on said job on January 3.u Phillip Dowse, the business representative of Local 477, and Bill Hahs, a businessagent of Local 252, also picketed that day.12Not only was Hahs aware of the picket line at the time he told Miner to leave thejob at noon on December 18, but he had advance information that a picket line was to beplaced at the D Street job by the Carpenters because he was present at a Council meetingheld on December 17, at which it was decided to picket the D Street job. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettled; that Hahs replied that the dispute had not been settled, adding that "oneof the guys from the concrete union was supposed to be out there"; that he, whileworking at the D Street job that day, December 24, did not see any picket line;that the following day was Christmas Day and hence he did not attempt to work;and that when he went to the D Street job on December 26, he saw pickets thereand therefore he did not attempt to go to work.13D. The picketing activities of Local 477IrvingR.Kuechler testified without contradiction and I find that: He is theowner of Electric Air, the electrical subcontractor on the D Street job; in fulfillingthe two D Street job contracts which amounted in excess of $19,000, for the heat-ing,airconditioning, electricalwiring, and lighting, he employed sheet metalmechanics and electricians; his electricians were members of Local 477; on Decem-ber 17, 1964, he was unsuccessful in reaching Charles Geyer, the business repre-sentative of Local 497, on the telephone; he called Geyer because his job foremanhad advised him that his electricians and sheet metal mechanics working on the DStreet job would not cross the picket line; later that day, Geyer returned his call;during the course of the conversation which ensued he asked Geyer if the D Streetjob picket line was an authorized or recognized picket line; Geyer said he "wouldcheck it out"; Geyer again telephoned him and said that the aforementioned picketlinewas authorized and recognized; and the following conversation then ensued:Q. Did you say anything in response to that answer?A.Well, we had three jobs under pickets and we were carrying on variousconversations from day to day as to the progress of the jobs and the status ineach case was that it was,a recognized picket line, authorized.Q. Did you ask his permission to send men there?A. Yes. I am trying to recall now.He didn't prevent men, I mean hestated he wouldn't prevent men from crossing the picket line, that would be upto the men to cross the picket line, but in one case, since we had three jobspicketed, one was being picketed by the plumbers and two were being picketedby the carpenters, I raised the question why the carpenters were workingbehind the plumbers' picket line, and yet the electricians had to recognize thecarpenters' picket line.He said he would have to check into that.So I hadn't-a day or two later there he called me, or I called him, I don'trecallwhat it was, because the pressure was pretty great with three jobs, Imean we had no place to put our men, and when he called back, he said thecarpenters shouldn't be working up there, in essence, and he stated they weregoing to take disciplinary action against the carpenters, not the electricalworkers, but some of them.I said, "Would disciplinary action be taken against our men if they crossedthe line?"He said "Yes."Q.What men were you referring to?A. The electricians.Q. The electricians?A. Yes.ss+sassQ.Was there any discussion about your electricians being out of work then,between you and Mr. Geyer?A. Yes, there was.Q.What did you say and what did he say to you?A. I says, "If these picket lines keep up, I am going to have to lay someelectricans off because we don't have the work."His comment to that was that they had worked enough this year and itwouldn't hurt them any.13 It is significant to note that at the time Hahs ordered Miner to cease work he did notadvise Miner that if he continued to work he would be violating the constitution of Local252 and hence would be subject to a fine or some other disciplinary action.Moreover, notonly did Hahs himself picket the D Street job but he also gave four Local 252 memberspicket signs with instructions, "To walk up and down in front [of the D Street job] anddisplay the signs "Furthermore, Local 252 paid each of the aforementioned four mem-bers $10 per day for carrying picket signs given to Hahs by Rippetoe LATHERSLOCALUNION NO. 252,AFL-CIO557Kuechler further testified without contradiction and I find, that: Up to the timehe testified in the Federal court injunction proceedings 14 he had not been ableto finish the D Street job work for which he had contracted; on that day, Febru-ary 16, he hired some men to report for work at the D Street job because thewording of the sign carried by the person displaying it at the jobsite did notseem in indicate that the job was being picketed, so he instructed his electricalforeman to put the newly hired men to work; and the men hired that morningrefused to work because they considered the person carrying the sign to be apicket.William Farless testified and I find that: He is a member of a sister local ofLocal 477 and is Electric Air's superintendent; on Friday, February 19, 1965, hedispatched two electricians 15 to the D Street job; he was at the aforementionedjobsite when the Carpenters' pickets arrived that day at or about 9.30 a.m.; duringthe 15 or 20 minutes the job was being picketed the two electricians continuedworking; on Monday, February 22, he dispatched six electricians 16 to the D Streetjob; the following day, February 23, he dispatched three electricians to the afore-said job; 17 he arrived at said jobsite about 8:30 a.m. that day, February 23;Frank Harrison told him that Phillip Dowse, the business representative of Local477, was on the jobsite; he saw Dowse on the jobsite, but did not speak to him;he left the job about 15 or 20 minutes later to oversee another job Electric Airwas performing; when he telephoned his office later that day, he was informedthat the Electric Air D Street job electricians were not working but were standingaround outside the building; he immediately informed his superior, Raymond L.Stelk, the manager of the electrical division of Electric Air, "The men had workedfor a while and then decided not to work, top pull off and come into the shop"; hedispatched electricians to the D Street job on February 24, and they worked untilthe pickets arrived and then the electricians left the jobsite; and on February 25,the Federal court, in Civil Case 65-162 H.W., granted an injunction and thereafterthe picketing ceased.Stelk 18 testified and I find that upon arriving at Electric Air's office about 11a.m. on February 23, Kuechler told him that the Electric Air men had walked offthe D Street job; he then asked Farless if, in fact, the men had walked off the job;when Farless answered in the affirmative, he immediately telephoned Dowse andwhen he asked Dowse, "What was going on at the Minium job." Dowse replied,"I don't know"; and that when he said to Dowse, "Something must be going on,themen were working this morning and I understand that you were at the joband shortly after you left, the men.[and] I want to know what you saidto the men," Dowse replied, "I said nothing to the men. I am not going to sayanything to you"; and that the conversation concluded when he remarked toDowse, "This is getting ridiculous and was getting expensive as far as we wereconcerned."Richard Hardy testified, without contradiction and I find, that he is, and at alltimes material was, a member of Local 477 and that on Friday, February 19, hewas dispatched by Electric Air to the D Street job and worked that afternoon;on February 22, he arrived at the aforesaid job about 8:15 a.m.; there were nopickets at the jobsite when he arrived; Roushan also worked that day, at the DStreet job; pickets arrived at the jobsite about 10 a.m.; after conferring with Rous-han, he telephoned Jack Carney, a Local 477 business agent, and when he askedCarney whether the picket line was "legal," the latter replied in the affirmative;when he asked "if the men would be fined if they worked behind the picket line,"Carney replied, "I don't think you have anything to worry about there"; he andRoushan thereupon returned to their work; when he returned to the D Street jobon February 23, about 8:15 a.m. he saw no one picketing the job; about 15 min-utes later some pickets arrived, thereupon he and five employees "started talkingabout what we should do"; the men decided he should call the union hall forinstructions; he called the hall and spoke to Dowse; when he asked for instructionswhether the men should work or not, Dowse said that he would not advise them11February 16, 1965.u Richard Hardy and Sam Roushan (also referred to In the record as Russo)18Hardy (also referredto in the recordas Harding), Roushan, Frank Harrison, JimmyRingo, Lawrence Packard, and Drott.17Hardy, Frank Harrison, andRoushan.19 SteIk's responsibilities Include procuring electrical contracts for Electric Air and thenexpediting and carrying them out. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat to do, adding, that the men had "to make up [their] own minds"; at theconclusion of his conversation with Dowse he reported to the men the substancethereof;Dowse later came to the jobsite and that Dowse apparently talked toPackard; and about 30 minutes after Dowse left the jobsite, the electricians walkedoff the job.Lawrence Packard testified, and I find, that he is, and during all times materialhas been, a Local 477 member; he had been dispatched by Electric Air to the DStreet job shortly before noon on February 22; when he and Drott reported to thejob, he saw no pickets at the jobsite and therefore worked the balance of the day;when he and about six or seven other Electric Air electricians reported to the DStreet job the following day, February 23, he did not see any pickets there; about9:30 that morning he was informed by a coworker that a Carpenter picket wasat the jobsite; later that morning, Dowse appeared at the jobsite, he and Dowsehad a conversation in which Dowse asked him if he knew that the job was beingpicketed and he replied in the negative; when Dowse asked him how many menwere on the job, he replied, seven electricians and a doorhanger; when he askedDowse what he and his coworkers should do "if the picket line is put back on,"Dowse replied, "Well, use your own judgment to what to do," that each workershould "decide what to do and do it; after Dowse had left the jobsite, he toldRoushan what Dowse had said; and all the electricians on the job quit workingabout an hour after Dowse had left the jobsite.E. Concluding findingsThe entire record in the case, as epitomized above, clearly establishes that theobject of the above described picketing was (1) to force or require Minium toenter into a contract prohibited by Section 8(e) of the Act and (2) to force orrequire Finley, Electric Air,McCabe, Jure, and Ortega to cease doing businesswith Minium.Although the wording of the Carpenters' picket signs complies with the stand-ard language required for picket signs which inform the public of substandardconditions existing on a particular job, the words on the sign are not the onlyindicia of intent which the Board utilizes in determining whether the picketing isprotected or proscribed.N.L.R.B. v. Local 182, Teamsters (Woodward Motors),314 F:2d 53 (C.A. 2). In the instant case, the picketing not only violated thefundamental criteria for unlawful common situs picket underMoore Dry DockCompany (Sailors Union of the Pacific AFL),92 NLRB 547, 549, but the creditedevidence discloses that the Carpenters' intent was to force Minium to enter intoa contract prohibited by Section 8(e) of the Act. In this connection, the creditedevidence shows that although the Carpenters' real dispute was with Fredricksenon the D Street job and Ortega on the Rialto job, it named only Minium on theirpicket signs.Also in the case of Fredricksen, although he left the job after picket-ing commenced and did not return to the job at all, picketing still continued.The Carpenters' disregard for theMoore Dry Dockcriteria shows its intent toappeal toemployees of neutral employers to leave the picketed siteforcing theiremployers to cease doing business with Minium in violation of Section 8(b)(4)(i)and (ii)(B) of the Act.Picketing to obtain a contract containing a hot cargo clause whichispermittedby the construction industry proviso to Section 8(e) of the Act doesnot contravene8(b)(4) (A) if done in the manner prescribed byMoore Dry Dock, supra.SeeNortheastern Indiana Building and Construction Trades Council (Centlivre VillageApartments),148NLRB 854.Construction Production &Maintenance Labor-ers Union, Local 383 v. N.L.R.B.,323 F.2d 422 (C.A. 9).In the instant case, however, the Carpenters demanded that Minium sign theBuilding Trades Agreement which contained certain unlawful provisions.Underthe recent case ofLos Angeles Building & Construction Trades Council et at.(Quality Builders, Inc.),153NLRB 383, the Board passed on the question ofwhether these particular paragraphs of the contract in question are protected bythe construction industry proviso to Section 8(e). In that case the Board held thatthese clauses are not legitimate work presentation clauses, but are secondary inscope and within the ambit of Section 8(e), and hence picketing to obtain suchan agreement constiutes a violation of Section 8(b)(4)(i) and (ii)(A).InRetail Fruit & Vegetable Clerks Union, Local 1017 v.N.L.R.B., 249 F.2d591, 597-598 (C.A. 9), the court found that having acted pursuant to a joint ven-ture,Respondents were responsible for the unfair labor practices committed bythe other joint venturers.In that case,the court held oneunion responsible for LATHERS LOCAL UNION NO. 252,AFL-CIO559the unfair labor practices committed by anotherunionwhere (1) it was the officialpolicy of the union to support the picketing of the other union; (2) where theunion participated in meetings with the second union concerning the picketing; (3)where the union, through its agents, participated in picketing on behalf of theother union, even for a short time; and (4) where the union approved the picketline inthe presence of employees of neutral employers and members of the union.In sum,these acts convinced the court that the nonpicketing union was conductingitself in such a way as to show that it was acting in support and furtherance of thewrongful objectives of the secondunion,therefore, the union was responsible forthe unfair labor practices of the union it had aided.Applying the above criteriato the instant case, it should be noted that Local 252, through its official repre-sentative at the Council meeting, approved the Carpenters' picket line on behalf ofthe Local 252 following the establishment of the picket line on the job.Local252's agent, Hahs, pulled an employee employed by a neutral contractor off thejob, causing the neutral employer to cease working at the D Street site.Later,Local 252 furnished members to carry the Carpenters' picket signs at its ownexpense for the purpose of aiding the Carpenters in their unlawful objectives.Finally, Hahs participated in the picketing of the Rialto job on January 28.In this context, the conduct of Hahs must be viewed.Knowing that there wassupposed to be a picket line on the D Street job, and having approved the picketingof the Carpenters the day before he went there, it is more logical that when HahstoldMiner to leave the job and did not state any reason for his conduct at thistime, Hahs was acting in support of the Carpenters' objectives.This" conclusion isstrengthened by the fact that Hahs never told Miner that he had pulled him fromthe job because he was an apprentice who was working without the supervision ofa journeyman.On the contrary,in responseto an inquiry by Miner's employerthat evening as to,why Hahs had demanded Miner leave the D Street job, Hahsstated that he did not demand that Miner leave the job but request that he leavethe job because of violence which had occurred on the picket line of a job wheresome of his men had worked behind the line.Moreover, in the several conversa-tions which took place between Hahs and Miner, Miner asked Hahs whether theUnion and Minium had settled the dispute so he could return to work, and whetherthe picket line was a legal picket line.On only one occasion did Hahsmentionthat he didn't want Miner to work on the job because he was an apprentice.How-ever, even at that time Hahs never told Miner that he had pulled him from the jobbecause he was working without a journeyman.From the above facts it is clear that an objective of Hahs' conduct was to induceor encourage Miner to refuse to perform services for his employer for objectivesproscribed by Section 8(b)(4).SeeGilmore Construction Company (Interna-tionalHod Carriers, Building and Common Laborers' Union of America, LocalNo. 1140),127 NLRB 541, enfd. 285 F.2d 397 (C.A. 8). Local 252's conducttherefore constituted a violation of Section 8(b)(4)(i)(B) of the Act and thusacting in furtherance and support of the Carpenters, Local 252 also violated Section8(b) (4) (i), (ii) (A) and (B) of the Act.Uncontroverted and credited testimony discloses that shortly after the picketing atthe D Street job began, Electric Air contacted Local 477 to find out whether theCarpenters' picket line was recognized by it.Geyer informed Electric Air that thepicketlinewas authorized and recognized and that the Local 477 would fine anyElectric Air employee who was a member of Local 477 if they worked behind thepicket line.Dowse testified that Local 477 could have sent pickets if it so desiredto the job after the picket line was established to aid the Carpenters and he alsoadmitted participating in the picketing at the Rialto job on January 28.Dowse and Carney also informed employees of Electric Air that the picket linewas a legal picket line and recognized by the Local 477.Finally, as a member ofthe Council, Local 477 would directly benefit if its conduct aided the Carpentersand the Council in obtaining the demand agreements from Minium.Underthese circumstances, Local 477 acted in furtherance and support of the objectivesof the Carpenters and the Council and, therefore, is responsible for the unfair laborpractices committed by these labor organizations.Retail Fruit Clerks v. N.L.R.B.,supra.Smith Cabinet Manufacturing Company, Inc. (Furniture Workers, Local309), 81 NLRB 886.Specifically, in support of the objectives of the Carpenters, Local 477 stated thatitwould be its official policy to discipline members who worked for Electric Airbehind the picket line at the D Street job.ls29 Cf.Speed-Line Manufacturing,Inc. (AabeatoaWorkers),137 NLRB 1410 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition,Dowse went to the D Street job on February 23,and orally inducedand encouraged employees of Electric Air to refuse to perform services for ElectricAir at the picketed site in violation of Section 8(b)(4)(i)(B) of the Act.In sup-port of this conclusion,the record shows that Electric Air had sent employees towork at the site on February 19, 22, and 23,and that although there were picketson the job and the union business agents in telephone conversations had told themen to use their own judgment as to whether to stay or leave, the men continuedtowork on the picketed job until Dowse appeared on the jobsite in person.Although the Respondents had told the men that the picket line was legal andrecognized by their respective organizations,these facts did not seem to bother themen until Dowse appeared on the jobsite in person.While Dowse states that hispresence on the job was due to the fact that he had received a telephone call froman unidentified employee that the picket was not the job, and he wanted to investi-gate this report, Dowse knew that picketing on the D Street job was intermittent andthe fact that there was no picket at the time of the telephone call in question didnot mean that it was permanently removed.Geyer's earlier threat to take discipli-nary action against any man working behind the Carpenters' picket line clearlyestablishes that the picketing had for this purpose the forcing of the neutral employ-ers here involved to cease doing business with Minium.The Board has held that where a union business agent calls attention to the factthat there is a picket line on a job, this may be sufficient to constitute inducementor encouragement of neutral employees for prescribed objectives within the mean-ing of Section 8(b) (4) (i) (B) of the Act and in the context of other conduct justifya remedial order against the offending union.SeeKeith Riggs Plumbing and Heat-ing Corporation (Local Union No. 741, Plumbers),137 NLRB 1125, 1139.The Board inLane-Coos-Curry-Douglas Counties Building & Construction TradesCouncil, AFL-CIO (Rampsey-Waite Co., Inc.),151 NLRB 547, found that a unionviolated Section 8(b) (4) (i) (B) where the employees were not troubled about work-ing behind a picket line until the business agent appeared on the job.There wasno testimony that the employees acted under any sort of instruction from the busi-ness agent, but the circumstances showed that the union agent must have been satis-fied that explicit direction by him was unnecessary because the employees immedi-ately ceased to work behind the picket line.In light of theKeith-RiggsandRampsey-Waite Co., Inc.,cases,supra,the factsin the instant case show that the Local 477 violated Section 8(b)(4)(i) of the Act.Since Local 477 is responsible for the conduct of the Carpenters and the Councilas well as their own unfair labor practices, Local 477 violated Section 8(b)(4)(i),(ii) (A) and (B) of the Act.Upon the record as a whole I am convinced, and find, that by the foregoing actsand conduct of Local 252 and of Local 477, they have, and each of them has,engaged in unfair labor practices within the meaning of Section 8 (b) (4) (i),(ii)(A) and (B) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of I. C. Minium described in section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States, and tend to lead and have led to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Local 252 and Local 477 have, and each of them has,engagedin unfair labor practices violative of Section 8(b)(4)(i), (ii)(A) and (B) ofthe Act,I shallrecommend that they, and each of them, take certain affirmativeaction designed to effectuate the policies of the Act.The unfair labor practices found to have been engaged in by Respondents areof such a character and scope that in order to insure the employees of Minium,Electric Air, Finley, Jure, Fredricksen,McCabe, Ortega, or any employer comingwithin the respective jurisdictional areas of Respondents, of their full rights guaran-teed them by the Act, it will be recommended that Respondents, and each of them,be ordered to cease and desist from in any mannerrestrainingor coercing saidemployees. LATHERS LOCAL UNION NO. 252, AFL-CIO561Upon the basis of the foregoing findings of fact and upon the entire record in"the case, I make the following:CONCLUSIONS OF LAW'1.Respondents are labor organizations within the meaning of Section, 2(5)of the Act.2. I. C. Minium is engaged in commerce within the meaning of Section 2(6) and,(7) of the Act.ElectricAir, Finley, Fredricksen,McCabe, Jure, and Ortega are,,engaged in the building and construction industry.All of the aforementionedemployees are engaged in an industry affecting commerce within the meaning ofSection 8(b)(4) of the Act.3.The Carpenters and the Council, at all times material, have been engaged inpicketing with the object of forcing or requiring Minium to enter into a contractprohibited by Section 8(e) of the Act and to cause or require Finley, Electric Air,Fredricksen,McCabe, Jure, and Ortega to cease doing business with Minium.4.By engaging in the aforementioned acts and conduct in furtherance and sup-port of the aforementioned objectives of the Carpenters and of the Council, Local252 has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (4) (1), (u)(A) and (B) oftheAct.5.By instructing,directing and appealing to persons employed by Finley to ceasework at the D Street jobsite,allwith the object of forcing Finley to cease doingbusiness withMinium,Local 252has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b) (4) (i) (B) of the Act.6.By engaging in the aforementioned acts and conduct in furtherance and sup-port of the objectives of the Carpenters and of the Council, Respondents haveengaged in and are engaged in unfair labor practices within the meaning of Section8(b) (4) (i), (u) (A) and (B) of the Act.7.By threatening and coercing Electric Air and by instructing, directing, andappealing to individuals employed by Electric Air to cease work at the D Streetconstruction project with the object of forcing or requiring Electric Air to ceasedoing business with Minium,Local 477,has engaged in and is. engaged in unfairlabor practices within the meaning of Section 8(b) (4) (i)and (ii)of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERThe Respondents, Lathers Local UnionNo. 252, AFL-CIO,and Electrical Work-ers Local Union No. 477, AFL-CIO, theirrespective officers, agents,and representa-tives, shall:1.Cease and desist from:(a)Engaging in, or inducing or encouraging the employees of ElectricAir, Fin-ley,Fredricksen,McCabe, Jure, Ortega, or any other employer or person engagedin commerce or in an industry affecting commerce within the respective jurisdic-tional areas of Respondents to engage in, a strike or refusal in the course of theiremployment to use, manufacture,process, transport,or otherwise handle or workon any materials,goods, articles,or commodities,or to perform any services orthreatening,coercing, or restraining Electric Air, Finley, Fredricksen,McCabe,Jure,Ortega, or any other employer or person engaged in commerce or in anindustry affecting commerce within the respective jurisdictional areas of Respond-ents, by strikes,threats of strikes, picketing,or otherwise,where in either case anobject thereof is to force or require I,C. Minium to enter into an agreement whichis prohibited by Section 8(e) of the Act.(b)Engaging in, or inducing,or encouraging the employeesof Electric Air, Finley,Fredricksen,McCabe, Jure,Ortega, or any other employer engaged in commerceor in an industry affecting commerce within the respective jurisdictional areas ofRespondents,to engage,in a strike or refusal in the course of their employment touse,manufacture, process, articles,transport,or otherwise handle any materials,goods, articles,products or commodities,or to perform any services or threaten,coerce, or restrain ElectricAir, Finley,,Fredricksen,McCabe, Jure, Ortega, or anyother employer engaged in commerce or in an industry affecting commerce within243-084-67-vol. 15 9-3 7 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respective jurisdictional areas of Respondents by strikes, threats of strikes, orpicketing, where in either case an object thereof is to force or require said employ-ers to cease doing business with I. C. Minium.2.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post inconspicuous places at their respectivebusinessoffices and meetinghalls, including all places where notices to their respective members are customarilyposted,, copies of the attached notice marked "Appendix." 20Copies of said notice,to be furnished by the Regional Director for Region 31, shall, after being dulysigned by the respective authorized representative of Respondents, be posted byRespondents immediately upon receipt thereof, and be maintained by them for 60consecutive days.Reasonable steps shall be taken by Respondents to insure thatsuch notices are not altered, defaced, or covered by any other material.(b)Deliver or mail signed copies of said notice to the Regional Director forRegion31 (Los Angeles, California), for posting by Minium, Electric Air, Finley,Fredricksen,McCabe, Jure, and Ortega, the said companies willing, at all locationswhere notices to their respective employees are customarily posted.(c)Notify the Regional Director for Region 31, in writing, within 20 days fromthe receipt by each Respondent of a copy of this Decision, what steps it has takento comply therewith 2I' IT IS FURTHER RECOMMENDEDthat, unless on or before 20 days from the date ofits receipt of this Decision, Respondents notify the said Regional Director, in writ-ing, that they will comply with the foregoing recommendations, the Board issue anorder requiring Respondents, and each of them, to take the action aforesaid.-20 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."m In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LATHERS LOCAL UNION No. 252, AFL-CIOAND OF ELECTRICAL WORKERS LOCAL UNION No. 477, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended we hereby notify you that:WE WILL NOTengage in,or induce or encourage employeesof Electric AirConditioningCompany, Sam Finley, Fredricksen and Shaeffer, ChesterMcCabe, E. J. Jure, Martin Ortega, or any other employer engaged in com-merce or inan industry affecting commerce within our respective jurisdictionalareas, to engage in strikes, threats of strikes, picketing or otherwise, where anobject thereof or a refusal in the course of their employment to use, manu-facture, process, transport, or otherwise handle or work on any goods, articles,products,materials, or commodities, or to perform any service, or threaten,coerce, or restrain Electric Air Conditioning Company, Sam Finley, Fredrick-sen and Shaeffer, Martin Ortega, Chester McCabe, E. J. Jure, or any otheremployer within our respective jurisdictional areas, where in either case anobject thereof is to force or require I. C. Minium to enter into any agreementwhich is prohibited by Section 8(e) of the Act.WE WILL NOT engage in, or induce or encourage employees of Electric Air,Finley, Fredricksen,McCabe, Ortega, Jure, or any other employer within ourrespective jurisdictional areas, to engage in a strike, threats of strikes, picketing,or otherwise, or a refusal in the course of their employment to use or handleany materials or perform any services, or threaten, coerce, or restrain ElectricAir, Finley, Fredricksen, McCabe, Ortega, Jure, or any other employer withinour respective jurisdictional areas by a strike, threats of strikes, or picketing CARPENTERSLOCALUNION NO. 944563where in either case an objectthereofis to cause the aforementioned employersto cease doing businesswith I. C. Minium.LATHERS LOCAL UNION No. 252, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)ELECTRICAL WORKERS LOCAL UNION, 477, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, orcovered by any othermaterial.If employees have any question concerningthisnotice or compliance with its pro-visions,theymay communicatedirectlywith the Board'sRegionalOffice, 17thFloor,U.S.PostOffice and Court House, 312 North SpringStreet,Los Angeles,California, Telephone688-5840.Carpenters Local Union No. 944; Bricklayers,Masons & TileSetters,International Union Local No. 20;Plumbers&Steam-fitters Local No. 364; Electrical Workers LocalUnion No. 477;and Sheet Metal Workers Local Union No. 509andInterstateEmployers Association;and Ralph DurisCarpenters Local Union No. 944; Bricklayers,Masons & TileSetters International Union Local No. 20;Plumbers&Steam-fitters Local No. 364; Electrical Workers LocalUnion No. 477;and Sheet Metal Workers Local Union No. 509andInterstateEmployers Association;and Gulf Construction CompanyPlumbers&Steamfitters Local No. 364andInterstate EmployersAssociation;and Ralph Duris d/b/a Ralph Duris Plumbing.Cases 31-CC-10-1 (formerly Case 21-CC-824-1), ?L (formerly Case21-CC-884-2), and 31-CP-1 (formerly Case 21-CP 1593). June 16,1966DECISION AND ORDEROn November 17, 1965, Trial Examiner James R. Webster issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.The Trial Examiner also found thatRespondents had not engaged in other unfair labor practices allegedin the complaint, and recommended that such allegations be dis-missed.Respondents filed exceptions to the Decision and supporting159 NLRB No. 41.